Opinion filed March 14, 2019




                                      In The


        Eleventh Court of Appeals
                                   ___________

                               No. 11-18-00117-CR
                                   ___________

                  DERRICK WAYNE SMITH, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 70th District Court
                              Ector County, Texas
                        Trial Court Cause No. A-41,144


                     MEMORANDUM OPINION
      Appellant, Derrick Wayne Smith, originally pleaded guilty to the offense of
indecency with a child by contact. Pursuant to the terms of the plea agreement, the
trial court deferred a finding of guilt and placed Appellant on community supervision
for eight years. The State subsequently filed a motion to adjudicate Appellant’s
guilt. At a hearing on the State’s motion to adjudicate, Appellant pleaded true to all
five of the allegations in the State’s motion. The trial court found all of the
allegations to be true, revoked Appellant’s community supervision, and adjudicated
Appellant guilty of the charged offense. The trial court assessed Appellant’s
punishment at confinement for twenty years and all previously assessed, but unpaid,
fines. We affirm.
      Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that she has concluded that this
appeal is frivolous. Counsel has provided Appellant with a copy of the brief, a copy
of the motion to withdraw, an explanatory letter, and a complete copy of the clerk’s
record and the reporter’s record. Counsel advised Appellant of his right to review
the record and file a response to counsel’s brief. Counsel also advised Appellant of
his right to file a pro se petition for discretionary review in order to seek review by
the Texas Court of Criminal Appeals. Court-appointed counsel has complied with
the requirements of Anders v. California, 386 U.S. 738 (1967); Kelly v. State, 436
S.W.3d 313 (Tex. Crim. App. 2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim.
App. 2008); and Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991).
      Appellant has not filed a pro se response to counsel’s Anders brief. Following
the procedures outlined in Anders and Schulman, we have independently reviewed
the record, and we agree that the appeal is without merit. We note that proof of one
violation of the terms and conditions of community supervision is sufficient to
support revocation. Smith v. State, 286 S.W.3d 333, 342 (Tex. Crim. App. 2009).
In this regard, a plea of true standing alone is sufficient to support a trial court’s
decision to revoke community supervision and proceed with an adjudication of guilt.
See Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App. [Panel Op.] 1979).
Furthermore, absent a void judgment, issues relating to an original plea proceeding
may not be raised in a subsequent appeal from the revocation of community
supervision and adjudication of guilt. Jordan v. State, 54 S.W.3d 783, 785–86 (Tex.
Crim. App. 2001); Manuel v. State, 994 S.W.2d 658, 661–62 (Tex. Crim. App.
1999). Based upon our review of the record, we agree with counsel that no arguable
grounds for appeal exist.
        The motion to withdraw is granted, and the judgment of the trial court is
affirmed.


                                                                   PER CURIAM


March 14, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.